United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5366                                                September Term, 2021
                                                                     1:20-cv-00325-UNA
                                                      Filed On: September 23, 2021
Garry David Gallardo,

              Appellant

       v.

Donald J. Trump, President of the United
States, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


              BEFORE:       Pillard, Rao, and Jackson, Circuit Judges


                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court's orders filed March 9 and
April 22, 2020, be affirmed. The district court did not err in dismissing appellant’s
complaint and civil action concerning his criminal convictions and clemency petitions,
nor did the court abuse its discretion in denying his motion to alter or amend the
judgment. See, e.g., Yelvington v. Presidential Pardon & Parole Attorneys, 211 F.2d
642, 643-44 (D.C. Cir. 1954) ("The pardoning power is ... expressly vest[ed] in the
President” and “should ... be free of judicial control, even to the limited extent here
proposed.”); Clark v. Memolo, 174 F.2d 978, 980 (1949) (“It is well settled that the
Declaratory Judgment Act does not confer or extend jurisdiction over an area not
already covered, nor can it be used to give relief indirectly which could not be given
directly.”); Williams v. Hill, 74 F.3d 1339, 1340-41 (D.C. Cir. 1996) (per curiam) (holding
that rationale of Heck v. Humphrey, 512 U.S. 477 (1994), applies to Bivens claims and
that plaintiff may not recover damages for "harm caused by actions whose unlawfulness
would render [his] conviction or sentence invalid" unless his conviction or sentence has
been set aside).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5366                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                             2